FILE COPY




                                  No. 07-15-00376-CR


Ex Parte Samuel Aleman Pineda               §     From the 140th District Court
                                                    of Lubbock County
                                            §
                                                  October 27, 2015
                                            §
                                                  Opinion Per Curiam
                                            §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated October 27, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo